833 F.2d 1014
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Michael Charles WARD, Defendant-Appellant.
No. 87-1750.
United States Court of Appeals, Sixth Circuit.
Nov. 12, 1987.

1
Before ENGEL and CORNELIA G. KENNEDY, Circuit Judges and POTTER, District Judge.*

ORDER

2
The defendant moves for counsel on appeal from the district court's order denying his Fed.R.Crim.P. 35 motion.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the defendant's brief, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


3
A Grand Rapids, Michigan jury convicted the defendant of conspiracy to distribute and possession to distribute cocaine.  He received a ten year sentence with a six year special parole term.  This court affirmed the convictions.    United States v. Warner, 690 F.2d 545 (6th Cir.1982).


4
Subsequently, the defendant filed a Rule 35(a) motion attacking the validity of the special parole term.  21 U.S.C. Sec. 841(b)(1)(A).  The district court held that its imposition of the special parole term was valid at the time of the defendant's conviction, so the subsequent amendment of the statute did not render the defendant's sentence illegal.  We agree with the conclusions of the district court for the reasons stated in its order.


5
The motion for counsel is denied.  The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable John W. Potter, U.S. District Judge for the Northern District of Ohio, sitting by designation